Case 17-14121       Doc 40    Filed 10/26/20 Entered 10/26/20 13:45:05      Desc Main
                                Document     Page 1 of 1



                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

                                              )
 In re:    Janette Miguez                     )        17 B 14121
                                              )
                 Debtor(s),                   )        Judge Deborah L. Thorne
                                              )

                                    Notice of Objection


          The Trustee objects to the Motion to Modify Plan.




                                              Marilyn O. Marshall,
                                              Standing Trustee


                                              /s/ A. Stewart Chapman
                                              By: A. Stewart Chapman



 Office of the Chapter 13 Trustee
 Marilyn O. Marshall
 224 South Michigan
 Suite 800
 Chicago, IL 60604
 (312) 431-6532
